DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the edges" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 are also indefinite because it is unclear what structure is being claimed by the recitation of “drawstrings”. In particular, the specification references element 14 as a drawstring (e.g. Figure 3) but is unclear how each of these elements can be considered a drawstring. A drawstring is generally a string or cord that can be pulled, tied, fastened, or drawn in a way that tighten or shortens the effective length of the string/cord. In contrast, elements 14 of the present invention appear to actually be baffles within the air cushion. For examination purposes claimed drawstrings are assumed to reference a baffle like structure typically found within inflatable bladders. Correction or clarification is required. 
Claim 10 recites the limitation "the two side edges" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are also indefinite as depending from indefinite claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chueh (US 9,578,953).
Regarding claim 1, Chueh discloses a portable air-cushion bag 100, comprising: an air cushion 12, and a bag body10, wherein the air cushion is fixed with the bag body, and a storage space with an opening is formed by the air cushion and the bag body (see backpack with zipper opening as in Figure 1A), wherein the air cushion is provided with an inflation port 13 for facilitating the air inflation and deflation, wherein the edges of the air cushion are sealed (see Figure 1B wherein edges of the bladder are necessarily “sealed” in order to hold air), and the air cushion is internally provided with a containing space for containing air (see Figure 1B and internal portions 121).
Regarding claim 6, Chueh discloses that the inflation connector at 13 can be provided anywhere on the backpack 100, including internal or external to the bag and at the top or bottom thereof – see col 4 lines 44-51. 
Regarding claim 7, the air cushion comprises: an outer bag 12 and a plurality of drawstrings 122, and the containing space are divided into a plurality of chambers 121 by the drawstrings, wherein an inflation passage 123 is provided between the two ends of the length direction of the drawstrings and the outer bag, and the inflation passage 123 communicates all of the chambers.
Regarding claim 8, see Figure 1B showing drawstrings 122 are arranged side- by-side.
Regarding claim 9, the zipper on the bag body inherently defines first and second connecting parts (each side of the zipper is a connecting part) which are detachably connected with each other. 
Regarding claim 10, Chueh discloses a third and fourth connecting part (see two straps 11) that are fixedly arranged on two side edges of the portable air cushion bag. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chueh in view of Pascua (US 2011/0311166).
Regarding claims 2-5, Chueh does not discloses a water permeable structure at one end of the bag body as claimed. However, Pascua discloses a bag body 200 wherein the bottom end there of (see Figure 11 showing the bottom end which opposite the top opening at 220) is formed as a water permeable structure (specifically a mesh material which is a porous layer and water outlet to the degree claimed). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to provide a similar water permeable structure on the bottom of the Chueh bag in order to allow the bag to be easily cleaned and vented during and/or after use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734